Exhibit 10.1
 


 


 
SMARTLAUNCH SYSTEMS A/S
 
 
AND
 
 
BUSINESS MARKETING SERVICES, INC
 
 
SHARE TRANSFER AGREEMENT
 
 
 



 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 


 
 


 
 


 
 
APPENDICES:
 
Appendix
     



 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SHARE TRANSFER AGREEMENT
 
 
This Share Transfer Agreement (this “Agreement”) is entered into on February __,
2011
 
 
BETWEEN:
 
 
(1)  
Smartlaunch Systems A/S (the “Seller”); and

 
 
(2)  
Business Marketing Services, Inc, 350 Madison Avenue, 8th floor, New York, NY
10017, USA (the “Buyer”).

 
 
The Seller and the Buyer are in the following referred to as the “Parties” and
individually the “Party”.
 
 
1  
Background

 
 
The Seller holds 10% of the shares, equaling __________ shares, in Adcore Aps,
Kristen Bernikows Gade 6, 4. 1105 Copenhagen K, Denmark. Company number:
32320465  (the “Shares”).
 
 
The Buyer is presently a development stage company engaged in the development,
marketing and operation of new services and wishes to acquire of the Shares from
the Seller in order to increase its holdings.
 
 
The Parties hereto have agreed that the Shares shall be sold and transferred by
the Seller to the Buyer on the terms and conditions set out in this Agreement.
 
 
2  
Shares

 
 
Upon the terms and subject to the conditions set out in this Agreement, the
Seller agrees to sell and the Buyer agrees to purchase the Shares).
 
 
The Shares shall be transferred to the Buyer on the date set out in clause 7 of
this Agreement (the “Closing Date”).
 
 
3  
Purchase Price

 
 
The purchase price for the Shares shall be SEK 654,648 (the “Purchase Price”).
The Purchase Price shall be paid at the Closing Date by the issuance of a
promissory note by the Buyer to the Seller, in the form attached hereto as
Appendix A, (the “Promissory Note”).
 
 
4  
Assumed liabilities

 
 
The Buyer shall not assume any obligations, debts or liabilities of the Seller’s
Business of any kind or nature whatsoever, whether known or unknown and whether
actual or contingent.
 
 
 
1

--------------------------------------------------------------------------------

 


 
 
5  
Conditions Precedent to Buyer’s obligations

 
 
The obligations of the Buyer to complete the transaction contemplated by this
Agreement shall be subject to:
 


 
(a)  
the Buyer having obtained financing on terms and in such amounts as the Buyer
may in its sole discretion deem acceptable and appropriate;

 
(b)  
any required approvals or authorizations of the transaction contemplated by this
Agreement having been given by the shareholder of the Seller or Owner of
Seller  (e.g. authorization of the issuance of the Promissory Note, etc.);

 
(c)  
the Buyer having, in its sole discretion, duly resolved to issue the Promissory
Note, and the Buyer being satisfied that the Buyer has the necessary authority
and capacity to issue the Promissory Note.

 
 
In the event the Buyer has used all reasonable endeavors to fulfill the
conditions precedents but they have not been fulfilled on or before the Closing
Date, the Buyer shall be entitled, in its sole discretion, to terminate this
Agreement forthwith in writing, and the Seller shall not be entitled to any
compensation of any kind due to such termination.
 
 
6  
Closing

 
 
Closing shall take place on February 25, 2011 (“Closing”).
 
 
At Closing:
 
(a)  
the Seller shall deliver to the Buyer all of the Shares as are capable of being
transferred by physical delivery;

 
(b)  
the Seller shall deliver to the Buyer all such documents as are required by the
Buyer to complete the sale and purchase of the Shares to the Buyer and vest
title in the Shares in the Buyer;

 
(c)  
the Seller shall deliver to the Buyer proof of release to the Buyer of any
Shares held in escrow for the benefit of the Buyer;

 
(d)  
the Buyer shall make Payment of the Purchase Price by providing the Promissory
Note to the Seller in the amount of SEK 654,648 in the form set out in Appendix
A

 
The Buyer may in its sole discretion waive any requirement placed on the Seller
contained in this Section.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
7  
Representations and Warranties of the Seller

 
The Seller lawfully owns and has good and marketable title to the Shares, free
and clear of all encumbrances and there exists no agreement to create any
encumbrance over any of the Shares. The Buyer will through this Agreement
acquire good and marketable title to the Shares free of any and all
encumbrances.
 
The Seller warrants that the consummation of the transaction contemplated by
this Agreement will not cause any impairment of the Shares.
 
If after Closing Date the Buyer discovers that there are Shares that have not
been properly transferred to the Buyer in accordance with this Agreement, the
Seller undertakes to take any reasonable measure to assist the Buyer to promptly
complete such transfer.
 
The Seller represents that it shall in no way act so as to diminish or impair
the value of the Shares, or obstruct the full enjoyment of the Shares by the
Buyer.
 
There are no facts or circumstances relating to the Shares which have not been
disclosed to the Buyer and which, if disclosed, might reasonably have been
expected to influence the decision of the Buyer to purchase the Shares on the
terms of this Agreement.
 
 
8  
Co-operation by the Seller

 
The Seller shall, at any time and from time to time, whether before, at, or
after the Closing Date, execute and deliver any further instruments or documents
and, at its own cost, take all such further action as the Buyer may reasonably
request in order to consummate effectively the transactions contemplated by this
Agreement and to deliver to the Buyer legal title to the Shares. The Seller will
use its best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary to consummate and make effective as
promptly as possible the transactions contemplated by this Agreement and to
co-operate with others in connection with the foregoing. The Seller shall use
its best efforts to obtain any authorisations, consents, orders and approvals of
regulatory bodies and officials that may be, or become, necessary for the
performance of its obligations pursuant to this Agreement and the consummation
of the transactions contemplated by it.
 
 
9  
Indemnification

 
The Seller shall be liable and indemnify and hold the Buyer harmless from and
against any and all losses attributable to a breach of the representations and
warranties given by the Seller in this Agreement or covenants or agreements made
or to be performed by the Seller pursuant to this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 


 
 
10  
Entire Agreement

 
Each of the Parties to this Agreement confirms that this Agreement represents
the entire understanding and constitutes the whole agreement between the Parties
relating to the subject matter hereof and supersedes all prior agreements,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, agent, employee or representative of either of
the Parties.
 
 
11  
Amendments and Waivers

 
This Agreement may only be amended, changed or modified by an instrument in
writing duly executed by the Parties.
 
In no event shall any delay, failure or omission of a Party in enforcing,
exercising or pursuing any right, claim or remedy under this Agreement be deemed
as a waiver thereof, unless such right, claim or remedy has been expressly
waived in writing.
 
 
12  
Notices

 
All notices and other communications required or permitted under this Agreement
must be in writing in the English language and shall be deemed to have been
received by a Party when:
 
(a)  
delivered by post, unless actually received earlier, on the third Business Day
after posting, if posted within the USA, or the fifth Business Day, if posted to
or from a place outside the USA;

 
(b)  
delivered by hand, on the day of delivery;

 
(c)  
delivered by E-mail.

 
 
All notices and communications required or permitted under this Agreement shall
be addressed as set out below or to such other addresses as may be given by
written notice in accordance with this Section.
 
 
If to the Seller:
Smartlaunch Systems A/S
 
Belgdemsvej 28
 
Copenhagen
 
Denmarkinfo@smartlaunch.com
   
If to the Buyer:
Business Marketing Services, Inc
 
Attention: Mr. Hans Pandeya
 
President
 
Business Marketing Services, Inc
 
8th floor
 
350 Madison Avenue
 
New York, NY 10017
 
hans.pandeya@gmail.com

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
13  
Assignments

 
 
This Agreement, and the rights and obligations hereunder, shall be binding upon
and inure to the benefit of the successors of the Parties but shall not be
assignable by any of the Parties without the prior written consent of the other
Party. However, this Agreement may be assigned by either of the Parties to any
company directly or indirectly controlling, controlled by or under common
control of the assignor, provided that the assignor shall remain liable as for
its own debt for all obligations under this Agreement.
 
 
14  
Interpretation

 
The headings in this Agreement are for ease of reference only and shall not
affect the interpretation of any provision of this Agreement.
 
 
15  
Partial Invalidity

 
If any provision of this Agreement or the application of it shall be declared or
deemed void, invalid or unenforceable in whole or in part for any reason, the
remaining provisions of this Agreement shall continue in full force and effect.
The Parties shall seek to amend such void, invalid or unenforceable provisions
and thereby this Agreement in order to give effect to, so far as is possible,
the spirit of this Agreement and to achieve the purposes intended by the
Parties.
 
 
16  
Governing Law and Disputes

 
This Agreement shall be governed by and construed in accordance with the laws of
the courts of New York, USA.
 
Any dispute, controversy or claim arising out of, or in connection with, this
Agreement, or the breach, termination or invalidity of the Agreement, shall be
settled by arbitration in accordance with the Arbitration Rules of the
International Arbitration Institute in the USA.
 
The place of arbitration shall be New York, NY, USA.
 
The language to be used in the arbitral proceedings shall be English.
 
The Parties undertake and agree that all arbitral proceedings conducted with
reference to this arbitration clause will be kept strictly confidential. This
confidentiality undertaking shall cover all information disclosed in the course
of such arbitral proceedings, as well as any decision or award that is made or
declared during the proceedings. Information covered by this confidentiality
undertaking may not, in any form, be disclosed to a third party without the
written consent of the Parties hereto. This notwithstanding, a Party shall not
be prevented from disclosing such information in order to safeguard in the best
possible way his rights vis-à-vis the other Party in connection with the
dispute, or if the Party is obliged to so disclose pursuant to statute,
regulation, a decision by an authority, a stock exchange contract or similar.
 
 
5

--------------------------------------------------------------------------------

 
 
 
In case this Agreement or any part of it is assigned or transferred to a third
party, such third Party shall automatically be bound by the provisions of this
arbitration clause.
 
 
_________________
 
 


 
 
This Agreement has been duly executed in two original copies, of which each of
the Parties has taken one copy.
 
 
BUYER:
 
Business Marketing Services, Inc.
 
 
_____________________________
Hans Pandeya
CEO, President


 
SELLER:

Smartlaunch Systems A/S
 
 
 
 

   
 
Name:
 
Name:
     
Title:
 
Title:
           
 
   
Name:
         
Title:
   

 
 

   
 
 
 
 

 
 
 
6

 
 